FILED ‘ 4 Case 5:18-cv-01101-XR Document i-1 Filed 10/18/18 Page 1 of 17
9/14/2018 6:41 PM 2 CITS P S SAC1

Donna Kay McKinney
Bexar County District Clerk

Accepted By: Consuelo Gomez 201 8 Ccl1 7797
CAUSE NO.
MARGARITA GOMEZ, § IN THE DISTRICT COURT
Plaintiff, §
§
§
§ 150TH
vs. § —____ JUDICIAL DISTRICT
§
§
§
OFFICE ALLY, INC., and §
BRIAN O’NEILL. §
Defendants. § BEXAR COUNTY, TEXAS

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES PLAINTIFF MARGARITA GOMEZ, by and through her undersigned
attorneys of record, and, in accordance with the Texas Rules of Civil Procedure, files this, her
Original Petition, against DEFENDANTS OFFICE ALLY, INC. and BRIAN O’NEILL. For
cause of action, Ms. Gomez would show unto the Court the following:

I.
DISCOVERY CONTROL PLAN

1. Ms. Gomez intends that discovery be conducted under Level 2 and affirmatively

pleads that she seeks monetary relief aggregating more than $50,000.00 and injunctive relief.

II.
THE PARTIES

2. Ms. Gomez is a citizen of the United States and a Texas resident living at 28915
Gooseberry, San Antonio, Bexar County, Texas 78260.
3. Defendant Office Ally, Inc. is a foreign for-profit corporation duly organized

under the Texas Business and Commerce Code and operating pursuant to the laws of the State of
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 2 of 17

Texas. Defendant can be served with citation upon its registered agent for service of process,
Brian O'Neill, 8415 Datapoint Drive, Suite 900, San Antonio, Texas 78229.

4. Defendant Brian O’Neill (“O’Neill”) is a citizen of the United States and serves
as the Chief Executive Officer of Office Ally, Inc. At all relevant times hereto, O’Neill
exercised supervisory authority over Ms. Gomez and possessed authority to act, directly or
indirectly, in the interests of Office Ally, Inc. O'Neill can be served with citation at 8415
Datapoint Drive, Suite 900, San Antonio, Texas 78229.

Il.
JURISDICTION

5. On or about June 14, 2018 and within 180 days after Defendant terminated her,
Ms. Gomez timely filed a Charge of Discrimination against Defendant with the appropriate
administrative agencies, including the United States Equal Employment Opportunity
Commission (“EEOC”) identified as Charge No. 451-2018-001719 and the Civil Rights Division
of the Texas Workforce Commission (“TWC”) identified as Charge No. 451-2018-001719.!

6. On or about July 23, 2018, Ms. Gomez received a Notice of Right to File a Civil
Action (hereinafter “Notice”) from the TWC.?

7. By filing a Charge of Discrimination, receiving her Notice, and filing suit within
60 days of receiving her Notice, Ms. Gomez has complied with all conditions precedent and

exhausted all applicable administrative remedies prior to filing suit.

IV.
VENUE

8. Because the acts and omissions forming the basis of this suit occurred in Bexar

County, Texas, venue is appropriate in the district courts of Bexar County, Texas.

 

See Exhibit 1, Charge of Discrimination, annexed hereto and incorporated by reference as if fully set forth herein.
> See Exhibit 2, Notice, annexed hereto and incorporated by reference as if fully set forth herein.
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 3 of 17

9. Defendant, at all relevant times hereto, was Ms. Gomez’s employer as defined by
and within the meaning of the Texas Labor Code and the Family Medical Leave Act (“FMLA”).

V.
STATEMENT OF FACTS

10. Defendant hired Ms. Gomez on August 25, 2014 to serve in the position of
Human Resource Manager. She possessed the requisite skill, experience, education and other
job-related requirements for the position. Ms. Gomez worked at Defendant’s facility located at
8415 Datapoint Drive, Floor 8, San Antonio, Texas 78229. At all relevant times hereto, Ms.
Gomez performed her job duties and responsibilities above and beyond expectations. O’Neill
was Ms. Gomez’s direct supervisor.

11. Ms. Gomez’s mother, Alicia Aldana, is 85 years old and suffers from
degenerative neurological cortical and subcortical dementia. She experiences persistent
problems thinking and reasoning. She suffers from acute memory loss, impaired decision-
making abilities, and a diminished ability to communicate her thoughts and feelings. Dementia
substantially limits Ms. Aldana’s major life activities including, but not limited to, caring for
herself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and
working. Dementia also substantially limits Ms. Aldana’s major bodily functions including, but
not limited to, her immune system, normal cell growth, her digestive system, bowel and bladder
functions, neurological and brain functions, and her respiratory, circulatory, and endocrine
functions.

12. In March 2015, Ms. Gomez informed O’Neill that she would be discharging her
mother from a nursing home facility in El Paso, Texas and bringing her to San Antonio, Texas to

personally provide for her health and welfare in her home. O’Neill frowned upon Ms. Gomez’s
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 4 of 17

plans and attempted to persuade her to place Ms. Aldana in a San Antonio-area nursing home
instead. Ms. Gomez would have none of O’Neill’s pressure and brought Ms. Aldana home.

13. Ms. Gomez is the primary caretaker for her mother. She provides first-tier
medical care and nursing to Ms. Aldana by checking her on a daily basis, feeding her on a daily
basis, bathing her on a daily basis, and providing medications to her on a daily basis. Ms.
Gomez also cares for her mother by changing her clothes and washing her linens. Ms. Gomez
schedules and transports her mother to all medical appointments.

14. During her employment with Defendant, Ms. Gomez regularly arrived for work
early and left late. If she was called out of the office to attend to her mother, take her to a
medical appointment, or otherwise care for her, Ms. Gomez always reported her leave to O'Neill
and would make the hours up by working late at the office or working late from home. Ms.
Gomez consistently worked fifty to fifty-five hours per week for Defendant. O’Neill approved
her working late at the office or working late from home.

15. On February 18, 2018, Ms. Gomez arrived to work one and a half hours late
because she had cared for her mother. O’Neill told Ms. Gomez she needed to account for her
tardiness by reporting the hour and a half as unpaid FMLA leave. Later that same day, O’Neill
told another employee that Ms. Gomez allowed her caregiving responsibilities to interfere with
her job responsibilities and further stated Ms. Gomez should put her mother in a nursing home.

16. On February 19, 2018, Ms. Gomez asked for and received an FMLA benefits
packet from Gloria Chung (“Chung”), Chief Operating Officer, for the purpose of applying for
and taking protected leave to care for her mother. Ms. Gomez was out on approved FMLA leave

from February 19, 2018 to May 15, 2018.
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 5 of 17

17. O’Neill began a carefully calculated campaign of harassment and retaliation
against Ms. Gomez. He rescinded Ms. Gomez’s permission and authorization to access the
company computer system by seizing her laptop computer. He also falsely accused Ms. Gomez
of stealing company property.

18. When Ms. Gomez returned from FMLA on May 16, 2018, she asked O’Neill if
she could work a modified “flex schedule” so that she could more easily care for her mother.
Ms. Gomez had occasionally worked from home before, without incident. In fact, O’Neill had
permitted other employees in Defendant’s Washington and California offices to work “flex
schedules” so Ms. Gomez did not think it would be problematic. O’Neill flatly denied her
request.

19. On May 23, 2018, O’Neill discharged Ms. Gomez on the pretext that she was a
poor manager and failed to perform her job responsibilities satisfactorily.

VI.
VIOLATIONS OF THE TEXAS LABOR CODE

20. | Whenever Ms. Gomez pleads that Defendant engaged in any act or omission, she
also pleads that Defendant’s officers, agents, servants, employees or representatives, engaged in
said act or omission in the course and scope of employment and with the full authorization or
ratification of Defendant.

21.‘ By and through her Original Petition, Ms. Gomez pleads that she was hired by
Defendant and, ipso facto, was qualified for the position of Human Resources Manager based
upon her requisite skill, experience, education and other job-related requirements for the
position.

22. By and through her Original Petition, Ms. Gomez pleads that Defendant excluded

and/or denied equal jobs or benefits, or otherwise discriminated against her because of the
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 6 of 17

known disability of an individual, Ms. Aldana, with whom Ms. Gomez is known to have a
family, business, social or other relationship or association. Moreover, Ms. Gomez pleads that
she provided Defendant with actual notice of her relationship and/or association with a person
with a known disability or, in the alternative, that Defendant was on constructive notice of such
relationship or association. Despite this knowledge, Defendant failed to offer or make a
reasonable accommodation to Ms. Gomez including, but not limited to, the reassignment of the
marginal functions of her job, reassignment to a vacant position, a part-time or modified work
schedule, job restructuring, and other similar accommodations.

23. By and through her Original Petition, Ms. Gomez pleads that Defendant relied
upon her relationship or association with a person with a known disability in its failure and/or
refusal to offer or make an accommodation and further relied upon such relationship or
association as the basis upon which to terminate her employment. Ms. Gomez’s relationship or
association with a person with a known disability was a motivating factor in Defendant's
decision to terminate her.

24. Further, and in the alternative, Ms. Gomez pleads Defendant perceived her
mother’s dementia as, in fact, substantially limiting or suffered an impairment that was
substantially limiting only because of the attitude expressed by Defendant.

25. Further, and in the alternative, Ms. Gomez pleads that Ms. Aldana has an
established record of disability that substantially limits one or more major of her major life
activities. More specifically, Ms. Gomez avers that Ms. Aldana suffers from a history of and/or
has been misclassified as having a mental or physical impairment that substantially limits one or

more major life activities.
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 7 of 17

26. By and through her Original Petition, Ms. Gomez pleads a prima facie case of

retaliation and contends:

a. that she engaged in protected conduct and opposed unlawful conduct;
b. that she was terminated; and
c. a causal connection exists between her protected conduct and her
termination.
VII.

VIOLATIONS OF THE FAMILY MEDICAL LEAVE ACT

27. By and through her Original Petition, Ms. Gomez pleads that she was entitled to
all statutory benefits available to eligible employees under the FMLA, including the right to care
for a family member suffering from a serious health condition.

28. By and through her Original Petition, Ms. Gomez pleads that Defendant
employed her for 12 months prior to terminating her.

29. By and through her Original Petition, Ms. Gomez pleads that Defendant
employed 50 or more employees for each working day during each of 20 or more calendar
workweeks in 2018.

30. ‘By and through her Original Petition, Ms. Gomez pleads that she worked for
Defendant at least 1,250 hours over the 12 months prior to her termination.

31. By and through her Original Petition, Ms. Gomez pleads that she submitted a
request for leave under the FMLA to Chung for the purpose of caring for her mother, Ms.
Aldana, because she suffered from a serious health condition rendering her unable to care for her
own medical, safety, and other needs and to provide psychological comfort and reassurance to

her.
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 8 of 17

32. By and through her Original Petition, Ms. Gomez pleads that Office Ally, Inc.
and O’Neill retaliated against Ms. Gomez because she exercised her rights under the FMLA. °

More specifically, Ms. Gomez pleads a prima facie case of FMLA retaliation and contends:

a. Ms. Gomez was protected under the FMLA;
b. Ms. Gomez suffered an adverse employment action;
C. Ms. Gomez was treated less favorably than an employee who had not

requested leave under the FMLA;

d. Ms. Gomez suffered an adverse employment action because she sought
FMLA leave.

33. By and through her Original Petition, Ms. Gomez pleads that Defendant denied
her the opportunity to be restored to her original position or to an equivalent position with
equivalent pay, benefits and other terms and conditions of employment.

34. By and through her Original Petition, Ms. Gomez pleads that the violations of the
FMLA committed by Defendant and the resulting harms and damages constitute a continuing
and ongoing violation of the FMLA.

VIII.
DAMAGES

35. By and through her Original Petition, Ms. Gomez pleads that Defendant, and its
agents, employees and representatives, have caused her grievous harm and damages. As a direct
and proximate result of its violations of Texas law, Defendant has caused Ms. Gomez to suffer
extensive damages in excess of the minimum the jurisdictional limits of this Court.

36. By and through her Original Petition, Ms. Gomez pleads that Defendant has
caused her to suffer acute mental anguish and severe emotional distress including, but not limited
to, intense feelings of guilt and depression, anxiety, worry, apprehension, low self-esteem, severe

humiliation, belittlement, shame, uncontrollable panic attacks, loss of sleep and appetite, and
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 9 of 17

alienation of affection from her family and friends. Ms. Gomez will, in all likelihood and for the
balance of her life, continue to suffer these damages.

37. By and through her Original Petition, Ms. Gomez pleads that Defendant caused
Ms. Gomez to suffer lost back wages, lost future wages, and loss of other valuable employment
benefits such as insurance and retirement benefits. Ms. Gomez will continue to suffer these
wages and benefits into the foreseeable future.

38. By and through her Original Petition, Ms. Gomez pleads that Defendants are
liable to her for liquidated damages.

39. By and through her Original Petition, Ms. Gomez pleads that Defendants are
liable to her for exemplary damages.

40. | Ms. Gomez was forced to secure the undersigned counsel to protect her rights
guaranteed by the Texas Labor Code and the FMLA and, therefore, requests an award of
attorney’s fees and taxable costs of Court.

WHEREFORE, PREMISES CONSIDERED, PLAINTIFF MARGARITA GOMEZ
respectfully prays that, upon final trial on the merits, she recover judgment against

DEFENDANTS OFFICE ALLY, INC. and BRIAN O’NEILL, said judgment entitling her to:

1. Compensation for all reasonable damages, including, but not limited to, past and
future wages and other compensation, in an amount to be determined upon
inquest;

2. Compensation for compensatory damages such as mental anguish and emotional

pain and suffering, in an amount to be determined upon inquest;

3. A mandatory injunction reinstating Ms. Gomez to full employment, with all lost
wages and pertinent employment benefits, retroactive to May 23, 2018, or
instating her to any position for which she applied and was otherwise qualified to
hold;

4, Liquidated damages;
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 10 of 17

5. Exemplary damages;

6. Reasonable and necessary attorney’s fees;

7. All taxable costs of court expended in this lawsuit;

8. Pre-judgment and post-judgment interest, at the maximum rate permitted by law;
and

9. Such other and further legal relief, either at law or equity, to which Ms. Gomez

may be justly entitled.
PLAINTIFF HEREBY REQUESTS TRIAL BY JURY.
Respectfully submitted,

SANCHEZ & WILSON, P.L.L.C.
MARK ANTHONY SANCHEZ, ESQ.
6243 IH-10 West, Suite 1025

San Antonio, Texas 78201-2020

(210) 222-8899

(210) 222-9526 (Telecopier)
ATTORNEYS FOR PLAINTIFF

By: /s/ Mark Anthony Sanchez
MARK ANTHONY SANCHEZ, ESQ.
TEXAS STATE BAR NO. 00795857

G:\My Files\|-Sanchez\Gomez, Margarita\Pleadings\Petition - Original.docx

10
' Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 11 of 17

EEOC Form 5 (11/09)

 

 

 

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974, See enclosed Privacy Act CI FEPA
Statement and other information before completing this form.
[X] eeoc 451-2018-01719
Texas Workforce Commission Civil Rights Division and EEOC
State or local Agency, ifany
Name (indicate Mr, Ms., Mrs.) Home Phone Year of Birth
Mrs. Margarita Gomez (210) 269-2503 1960
Street Address City, State and ZIP Code

28915 Gooseberry, SAN ANTONIO, TX 78260

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (/fmore than two, list under PARTICULARS below.)

 

 

 

 

Name No. Employees. Members Phone No.
OFFICE ALLY, INC. 201 - 500 (360) 975-7000
Street Address City, State and ZIP Code

8415 Data Point, Floor 8, SAN ANTONIO, TX 78229

 

 

 

 

 

Name No. Employees, Members Phone No.

Street Address City, State and ZiP Code

DISCRIMINATION BASED ON (Check appropriate box(es} DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

[| RACE [] COLOR [| SEX [ ] RELIGION [| NATIONAL ORIGIN 05-23-2018 05-23-2018
RETALIATION [| AGE DISABILITY [| GENETIC INFORMATION

OTHER (Specify) [| CONTINUING ACTION

 

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheet(s)):
I was the Human Resource Manager for the above Respondent, responsible for three locations in three different states. In my
experience in working for Brian O'Neill, CEO, he frowned upon employees as well as Managers who utilized FMLA. Mr. O'Neill
carried conversations with me about certain employees on FMLA and made negative comments on time missed and my response
was to ascertain their protected rights under FMLA. On February 12, 2018, I was late 1 hour 1/2 due to my care-giving
responsibilities and Mr. O'Neill became upset citing I should take FMLA even though throughout the almost two years I have
cared for my mom, I over compensated by working 10 - 15 hours over my 40 hour week. On this day, Mr. O'Neill specifically
shared his loathing with a non-exempt employee making the assumption taking care of my mother was interfering with my
performance and that I should have put her in a nursing home. From this day forward, I was treated adversely and created a
hostile work environment. Mr. O'Neill accused me of causing hostility between two locations and my HR leadership role was
reduced; Mr. O'Neill audited my direct employee's time card and FOB and accused me of not following the attendance policy and
falsifying her time sheet. Upon my return from FMLA on May 16, 2018, I asked him ifhe could afford me a flex-schedule, widely
used in at the WA and CA locations, so that I could adequately take care of my mother and perform my duties,. Unfortunately, he
denied my request citing a security protocol even though the flex schedules are widely used in CA and WA. While I was on FMLA,
my access was cut off and I was asked to send back my laptop which is not consistent with other leaders while on leave, I was also

 

 

[want this charge filed with both the EEOC and the State or local Agency, ifany. I will NOTARY - When necessary for State and Local Agency Requirements
advise the agencies if | change my address or phone number and I will cooperate fully with
them in the processing of my charge in accordance with their procedures.

 

 

 

I swear or affirm that { have read the above charge and that it is true to the
I declare under penalty of perjury that the above is true and correct. best of my knowledge, information and belief.

‘™M SIGNATURE OF COMPLAINANT
u

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Digitally signed by Margarita Gomez on 06-14-2018 01:01 PM EDT (month, day, year)

 

 

  

Exhibit

    

 

 
, Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 12 of 17

 

 

 

EEOC Form $ (11/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act | FEPA
Statement and other information before completing this form.
[x] eEoc 451-2018-01719
Texas Workforce Commission Civil Rights Division and EEOC

 

State or local Agency, ifany

 

 

accused of stealing Office Ally property and my computer files were under investigation by IT. Upon my return from FMLA, I was
terminated by Mr. O'Neill for unprofessionalism. I believe I was terminated because of my association with a disabled person and
I was retaliated against thereafter in violation of the Americans with Disabilities Act of 1990, as amended.

 

 

I want this charge filed with both the EEOC and the State or local Agency, if any. I will
advise the agencies if | change my address or phone number and ! will cooperate fully with
them in the processing of my charge in accordance with their procedures.

NOTARY - When necessary for State and Local Agency Requirements

 

 

 

I declare under penalty of perjury that the above is true and correct.

v

Digitally signed by Margarita Gomez on 06-14-2018 01:01 PM EDT

 

I swear or affirm that 1 have read the above charge and that it is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

 

 
: Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 13 of 17

‘Te X aS Wo rkfo re e C O m m 1 S sl O n Andres Alcantar, Chairman

A Member of Texas Workforce Solutions Commissioner Representing the Public
Ruth R. Hughs

Commissioner Representing
Employers

July 9, 2018

Julian Alvarez
Commissioner Representing Labor
Margarita Gomez Larry E. Tempte
c/o Mark Anthony Sanchez, Esq. Executive Director
Sanchez & Wilson, PLLC
6243 IH-10 West, Ste. 1025
San Antonio, TX 78201

Re: Margarita Gomez v. Office Ally, Inc.
EEOC # 451-2018-01719

Dear Ms. Gomez:

The Texas Workforce Commission Civil Rights Division (TWCCRD) has received and carefully reviewed your recent
request to issue the Notice of Right to File a Civil Action (NRTFCA) on the above referenced charge. According to the
documentation provided, 180 days has not passed since the filing of this charge.

As stated in Texas Labor Code Chapter 21 Sec. 21.253, our agency may issue a notice to file civil action in the event
that the executive director certifies that administrative processing of the complaint cannot be completed before
the 181st day after the date the complaint was filed.

This is to certify that our office will be unable to complete an investigation before the 181‘ day and thus may issue
a Notice of Right to File Civil Action.

The above-referenced case was processed by the urtted States Equal Employment Opportunity Commission or a local
agency. Pursuant to Sections 21.252 and 21.254 of the Texas Labor Code, this notice is to advise you of your right to
bring a private civil action in state court in the above-referenced case. YOU HAVE SIXTY (60) DAYS FROM THE RECEIPT

OF THIS NOTICE TO FILE THIS CIVIL ACTION.

If your case has been successfully resolved by the U. S. Equal Employment Opportunity Commission or another agency
through a voluntary settlement or conciliation agreement, you may be prohibited by the terms of such an agreement
fram filing a private civil action in state court pursuant to Chapter 21 of the Texas Labor Code.

federal district court must generally dismiss a Title Vil action involving the same parties and raising the same issues as
those raised in a prior state court action under Chapter 21 of the Texas Labor Code. Therefore, filing a lawsuit in state
court based on the issuance of this notice of right to file a civil action may prevent you from filing a lawsuit in federal
court based on Title Vil of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e - et seq.

   

hibit
2

   
° Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 14 of 17

Margarita Gomez
July 9, 2018
Page 2

If you have any questions, please contact our office.at (512) 463-2642 or (888) 452-4778.

Sincerely,

pes

Lowell A. Keig
Director
Civil Rights Division

RETAIN ENVELOPE TO VERIFY DATE RECEIVED

Copy to:

Office Ally, INC.

c/o Brian O'Neill, CEO
8415 Data Point, Floor 8
San Antonio, TX 78229

101 E. {5 Street «Guadalupe CRD +Austin, TX 78778-0001 « ($12) 463-2642 (T) + (512) 482-8465 (F) + Relay Texas: 800-735-2989 (TDD) 800-735-2988 (Voice) «
www.texasworkforce.org

Equal Opportunity Employer / Program

TEXAS.
WORKFORCE SOLUTIONS

eR
atte oe ote 3 ties
al $e LL et es
tet Nonme tot oe TF tea Seane canes Mea” Pane” wenee

 

LOZ8Z XL ‘oluojuy ues

SZOT ‘aS ‘ISAM OT-HI E729
QN1d ‘YOST 98 Z04IURS

‘bsq ‘zayoues Auoyjuy Je) 0/9
ZIWOH ewiesieW

           

Zbe2 ahos GO00 Oete éTOe

= TN

 

   

    

    

SEMOG

  

AaNI SOVLSOd SN

 

Case 5:18-

SSANISNG TVIOISSO

1000-82282 XL‘URSNY

Hg ednjepeny ‘Jeers YISL 1S23 LOL

UOISIAIG SIUBIY HIAID

NOISSININOD SOYOSNHOM SVX3L
LE-n
Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 16 of 17
CIVIL CASE INFORMATION SHEET

CAUSE NUMBER (FOR CLERK USE ONLY):

COURT (FOR CLERK USE ONLY):

 

STYLED Margarita Gomez v. Office Ally, Inc., and Brian O’Neill

(e.g.. John Smuth v. All American Insurance Co: In re Mary Ann Jones: In the Matter of the Estate of George Jackson}

A civil case information sheet must be completed and submitted when an original petition or application is filed to initiate a new civil, family law, probate, or mental

health case or when a post-judgment petition for modification or motion for enforcement is filed in a family law case

the time of filing.

1. Contact information for person completing case information sheet:

Name

Mark Anthony Sanchez, Esq.

Email

mas@sanchezwilson.com

  
 
 

‘The information should be the best available at

 

_ Person or entity completing sheet is:

 

Margarita Gomez

Plaintiff(s)/Petitioner(s):

 

Address:

6243 IH-10 West, Suite 1025

Felephone:

(210) 222-8899

 

F]Attorney for Plaintiff/Petitioner
Ey Pro Se Plaintiff/Petitioner
EXTitle 1V-D Agency

other:

 

 

 

City/State/Zip:
San Antonio, Texas 78201

Fax

(210) 222-9539

Defendant(s)/Respondent(s):
Office Ally, Inc., and Brian O'Neill

Additional Parties in Child Support Case:

Custodial Parent

 

 

 

Signature:

/s/ Mark Anthony Sanchez

State Bar No:
00795857

Non-Custodial Parent:

 

Presumed Father:

 

 

 

 

[Attach additional page as necessary to list all parties}

 

2. Indicate case type, or identify the most important issue in the case (select only 1):

 

 

 

 

 

 

 

 

 

Civil _| Family Law
eo le. :  Post-judgment Actions
Contract Injury or Damage Real seerspeey” Marriage Relationship (non-Title FV-D)
Debt/Contract EVAssault/Battery ao" Domain/ EyAnnulment EyeEnforcement
E]consumer/DTPA (Construction Condemnation Declare Marriage Void EModification—Custody
EDebt/Contract EDetamation Elpartition Divorce (CModitication—Other
E]i-raud/Misrepresentation Malpractice MQuiet Title E] with Children Title IV-D
EJOther Debt/Contract: EqAccounting (Trespass to Try Title [No Children Enlorcement/Modification
_ ElLegal E]Other Property: ElPaternity
Foreclosure EdMedical EReciprocals (UIFSA)
Home Equity—Expedited [Other Professional EJsupport Order
[]Other Foreclosure Liability:

E]Franchise
Elinsurance
C1Landlord/Tenant
E]Non-Competition
[JPartnership
Elother Contract

EJ Motor Vehicle Accident
ElPremises
Product Liability
EJAsbestos/Silica
[Other Product Liability
List Product:

Other Injury or Damage:

 

_ Related to eraninal

 

EExpunction

Ciudgment Nisi

ClNon-Disclosure

OScizure/Forfeiture

Crit of Habeas Corpus—
Pre-indictment

(other:

A

 

Employment

Other Civil

 

E]Discrimination
MRetaliation
EdTermination
EWorkers’ Compensation
other Employment

(CJAdministrative Appeal

Cy Antitrust/Untair
Competition

[Code Violations

(Foreign Judgment

intellectual Property

(Lawyer Discipline
EJPerpetuate Testimony
EUSecurities/Stock
Crortious Interference
Clothe:

 

Other Family Law _

__ Parent-Child Relationship

 

EJentorce Foreign
Judgment

Elabeas Corpus

EJName Change

EJProtective Order

[JRemoval of Disabilities
of Minority

(other:

 

1. Adoption/Adoption with
Termination

EJchild Protection

EJchild Support

Elcustody or Visitation

ElcGestational Parenting

[Grandparent Access

[Parentage/Paternity

EUTermination of Parental
Rights

EJother Parent-Child:

 

Tax.

 

Probate & Mental Health

 

Ed fax Appraisal
[J Tax Delinquency

Elother Tax

 

Probate/Wills/Intestate Administration
EdDependent Administration
Elindependent Administration

[Other Estate Proceedings

EGuardianship—Adult

E]Guardianship—Minor
EU Mental Health
Mother:

 

 

3. Indicate procedure or remedy, if applicable (m

 

{_JAppeal from Municipal or Justice Court

(Arbitration-related
(CJAtachment

LIBil of Review
(certiorari

(Class Action

     

select more than :
(Declaratory udgment
(Garnishment
(Interpleader
CLicense
(JMandamus
[Post-judgment

   

 

(Receiver
LSequestration

(_JPrejudgment Remedy
(Protective Order

(JTemporary Restraining Order/Injunction

 

 

4. Indicate damages sought (do not select if itis a family law case):

 

 

 

LJTumover

 

 

EJLess than $160,000, including damages of any kind, penalties, costs, expenses, pre- judenient rteresh, and arlomey fees
E]Less than $100,000 and non-monetary relief
Cover $100, 000 but not more than $200,000
F]Over $200.000 but not more than $1,000.000

Fl Over $1,006,000

 
"se Case 5:18-cv-01101-XR Document 1-1 Filed 10/18/18 Page 17 of 17

Cause Number:

District Court:

 

Donna Kay M*Kinney
Bexar County District Clerk

Request for Process

Style: Margarita Gomez Vs. Office Ally. Inc. and Brian O'Neill

Request the following process: (Please check all that Apply)

[@ Citation (J) Notice (] Temporary Restraining Order [_] Notice of Application for Protective Order
(Temporary Protective Order (_] Precept with hearing [_]Precept without a hearing L]Writ of Attachment
[writ of Habeas Corpus (] Writ of Garnishment [_]Writ of Sequestration [_]Capias [_] Other:

1.
Name: Office Ally, Inc.

Registered Agent/By Serving: Brian O'Neill

Address 8415 Datapoint Drive, Suite 900, San Antonio, Texas 78229

Service Type: (Check One) (Private Process Cl Sheriff LJcommissioner of Insurance oO SA Express News Clare Beat Cicourthouse Door
Cle ertified Mail CI Registered Mail out of County CJ Secretary of State C] Constable Pet__

2. (Pct. 3 serves process countywide)

Name: Brian O'Neill

Registered Agent/By Serving:
Address 8415 Datapoint Drive, Suite 900, San Antonio, Texas 78229

 

Service Type: (Check One) Private Process O Sheriff | Commissioner of Insurance C) SA Express News Oo Hart Beat|_] Courthouse Door
LIcertified Mail C] Registered Mail LJ Out of County [secretary of State OC Constable Pct__

3. (Pct. 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) [_ Private Process Cc Sheriff C] Commissioner of Insurance | SA Express News | Hart Beat|_| CourthouseDoor
CMcertified Mail CL] Registered Mail C] Out of County CI Secretary of State CL] Constable Pet__

 

 

 

 

 

 

4. (Pct. 3 serves process countywide)

Name:

Registered Agent/By Serving:

Address

Service Type: (Check One) Private Process | Sheriff Cc Commissioner of Insurance Cs Express News LC] Hart Bear|_] Courthouse Door

LJ Certified Mail LJ Registered Mail CL] Out of County C] Secretary of State CI Constable Pet __

(Pct, 3 serves process countywide)

Title of Document/Pleading to be Attached to Process:

 

 

Name of Attorney/Pro se: Mark Anthony Sanchez Bar Number: 2795857

Address: 6243 IH 10 West. Suite 1025 Phone Number: 210-222-8899
San Antanio, Texas 78201

Attorney for Plaintiff * Defendant Other

 

 

 

 
